Citation Nr: 1214119	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain in excess of 20 percent.

2.  Entitlement to an increased disability rating for status post cervical spine fusion with plate and screws, C5-6 in excess of 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1956 to October 1976.

This matter comes before the Board of Veteran' s Appeals (Board) on appeal from a  March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied an increased rating in excess of 20 percent for each of the Veteran' s service-connected cervical spine and lumbosacral strain disabilities.

The claims file contains private treatment records dated in April 2010 which were submitted directly to the Board and have not been evaluated by the RO.  The Veteran, through his accredited representative, has provided a written waiver of RO consideration of the evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2011). 

The Veteran has not alleged unemployability due to his service-connected lumbosacral strain and cervical fusion, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran' s service-connected lumbosacral strain did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  For the entire increased rating period, the Veteran' s service-connected status post cervical spine fusion with plate and screws, C5-6 did not manifest forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for an increased disability rating in excess of 20 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  For the entire increased rating period, the criteria for an increased disability rating in excess of 20 percent for status post cervical spine fusion with plate and screws, C5-6 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA' s duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran' s service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff' d, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran a letter in August 2007 that informed of the requirements needed to establish an increased evaluation for lumbosacral and cervical spine disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA' s responsibility to obtain.

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and other records identified by the Veteran. 

The Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected lumbosacral and cervical spine disabilities.  VA provided the Veteran with examinations in August 2007.  Treatment records were reviewed, the Veteran' s history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such pain, weakness, fatigue, or incoordination.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected lumbosacral and cervical spine disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In a January 2012 brief, the Veteran's accredited representative asserts that another VA examination should be provided because the last VA examination of record was conducted more than 4 years ago in August 2007.  He also suggests that the newly submitted private treatment records indicate that the Veteran's service-connected lumbosacral strain and cervical fusion have worsened since the prior examination.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95; see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Instead, a reexamination is required when" evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2011).  

In this case, the Veteran has not asserted that his service-connected lumbosacral strain and cervical fusion have worsened since the August 2007 examination.  He noted in his April 2008 notice of disagreement that he had recently been prescribed new medications which were documented in his VA treatment records.  The relevant records have been reviewed and considered; however, at least one of the medications to which the Veteran refers is for treatment of a nonservice-connected disability.  Furthermore, these records are dated within a few months of the August 2007 examination.  While they show that new medications have been prescribed, they do not indicate that the Veteran's lumbosacral or cervical disabilities manifest more severe limitation of motion, which is the basis of the current ratings, than that exhibited in August 2007.  Similarly, the private treatment records dated in April 2010 do not reflect any greater limitation of motion of the cervical spine than that measured in August 2007.  The record includes a report of x-rays of the cervical spine which reflects that the Veteran's cervical fusion disability has changed very little since the August 2007 VA examination.  As there is no evidence that the Veteran's claimed lumbosacral strain and cervical fusion have worsened since the earlier examination, an additional VA compensation examination is not required.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA' s duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff' d 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran' s disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner' s assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Lumbosacral Strain Increased Disability Rating

The Veteran is seeking an increased disability rating for service-connected lumbosacral strain, which is currently rated at 20 percent.  Service connection was granted effective November 1976, and an initial noncompensable rating was assigned.  The rating was increased to 10 percent from March 2002, and to 20 percent effective from January 2004.  

After a review of all the evidence in this Veteran' s case, the Board finds that a preponderance of the evidence is against the Veteran' s claim for an increased rating in excess of 20 percent for service-connected lumbosacral strain.  The Veteran' s service-connected lumbosacral strain did not manifest forward flexion of the thoracolumbosacral spine 30 degrees at any time during the rating period on appeal, as required for a higher rating under Diagnostic Code 5241.  38 C.F.R. § 4.71a. 

The August 2007 VA examination of the spine reflects that the Veteran uses a cane for ambulation and suffers functional limitations of inability to stoop, bend, or lift greater than 5 pounds.  The examiner noted that his lumbar disability did not limit his activities of daily living.  The Veteran reported that he experienced daily pain in the lower back.  He used pain medication daily and also used a TENS unit two times per month.  He reported that sitting for more than 15 minutes or walking more than 50 feet aggravated the pain.  The VA examiner reported that there was no tenderness or spasm of the lumbar paraspinous muscles, there were no periods of flare-up, and no incapacitating episodes within the last 12 month period.  The VA examiner also reported no numbness, weakness, or signs of inflammation.  The diagnosis was degenerative disease of the lumbar spine and chronic lumbar strain.  

A range of motion summary during the August 2007 VA examination indicated that the Veteran' s forward flexion of the thoracolumbar spine was 0 to 60 degrees with mild pain from 45 degrees.  Extension was 0 to 20 degrees with mild pain from 15 degrees.  Right and left lateral flexion were 0 to 20 degrees with mild pain at 20 degrees.  Right and left rotation were 0 to 20 degrees with mild pain at 20 degrees.  On repetitive use, the VA examiner opined that there was no additional pain, limitation of motion, weakness, fatigue, or incoordination.  Deep tendon reflexes of the lower extremities were equal and within normal limits.  There was no gross motor or sensory deficit.  Straight-leg raising was normal without pain bilaterally, and there was no functional bowel or bladder impairment.  

Based upon these findings, the Board finds the assignment of a rating in excess of 20 percent for lumbosacral spine disability is not warranted, as the requirements of forward flexion of the thoracolumbosacral spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine have not been met or more nearly approximated at any time during the increased rating period.  38 C.F.R. § 4.71a, DC 5237.  Overall flexion was found to be 60 degrees, and the August 2007 VA examination report reflects that there was no additional limitation of motion with repetitive movement.  

In reaching the conclusion that a rating in excess of 20 percent is not warranted based on limitation of motion or limitation of function of the thoracolumbar spine, the Board has considered all evidence functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R.  §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet.  App. 202.  Here, the Board notes the Veteran' s reported impairment of function, such as limited prolonged sitting and walking, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the August 2007 VA examination report reflects specific findings of limitation of flexion to 60 degrees with pain beginning at 45 degrees.  Thus, even considering that the Veteran's functional range of forward flexion is limited to 45 degrees due to pain, this level of impairment still does not meet or more nearly approximate the criteria for a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Furthermore, there was no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have been considered, but provide no basis for assignment of any higher rating based on limited motion of the lumbosacral spine.

The Board acknowledges that VA outpatient treatment records dated between August 2007 and January 2008 indicate the Veteran has degenerative disc disease of the lumbar spine with spinal canal stenosis, neuroforaminal narrowing, disc bulge, and radiculopathy.  The rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1.  In this case, service connection is not in effect for degenerative disc disease of the lumbar spine.  Rather, the Veteran's only service-connected low back disability is lumbosacral strain, a muscle disability.  

The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence does not differentiate between limitation of motion of the thoracolumbar spine due to lumbosacral strain as opposed to degenerative disc disease.  Therefore, the Board's evaluation of the Veteran's limitation of motion of the thoracolumbar spine is based on the totality of the clinical findings of limited motion, without any attempt to distinguish limitation of motion due to degenerative disc disease rather than lumbosacral strain.  However, the medical evidence clearly shows that spinal stenosis and radiculopathy are due to degenerative disc disease of the lumbar spine, which is not service connected.  The VA examiner of August 2007 diagnosed degenerative disc disease of the lumbar spine and noted that the Veteran had severe bilateral L5-S1 neural foraminal narrowing.  VA outpatient treatment records reflect that lumbar spinal stenosis with radiculopathy was diagnosed in August 2007.  Because the evidence establishes that radiculopathy is associated with non-service-connected degenerative disc disease of the lumbar spine, a separate rating for neurological symptoms is not warranted.  

The evidence also does not show that the Veteran has incapacitating episodes requiring bedrest prescribed by a physician and treated by a physician. 
For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 20 percent for lumbosacral strain for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Cervical Spine Increased Disability Rating

The Veteran is seeking an increased disability rating for service-connected status post cervical spine fusion with plate and screws, C5-6, which is currently rated at 20 percent under Diagnostic Code 5241.  Service connection was granted effective from January 2004, and an initial 20 percent rating was assigned and has remained continuously in effect since then.  

The Veteran contends that he has pain and stiffness in his neck, especially when trying to look upwards or to look backwards when driving, and cannot lift greater than five pounds.  

After a review of all the evidence in this Veteran' s case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran' s claim for an increased rating in excess of 20 percent for service-connected cervical spine fusion disability for any period.  The Veteran' s service-connected cervical spine fusion did not manifest forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine, at any time during the rating period on appeal.  

The August 2007 VA examination of the spine reflects that the Veteran experiences pain and stiffness in his cervical spine, especially when trying to look upwards or to look backwards when driving.  He suffers functional limitations of inability to lift greater than five pounds.  The examiner noted that the Veteran's cervical spine disability did not limit his activities of daily living, and there were no periods of flare-up requiring urgent medical attention.  The diagnosis was status post cervical fusion C5-C6, with plate and screws, symptomatic.  

A range of motion summary during the August 2007 VA examination indicated that the Veteran had effective forward flexion of the cervical spine to 30 degrees, limited at that point by pain.  The examiner measured forward flexion of the cervical spine from 0 to 35 degrees without pain and extension 0 to 30 degrees with mild pain.  Right and left lateral flexion were 0 to 30 degrees, with mild pain noted as beginning at 30 degrees.  Right and left rotation were 0 to 65 degrees with mild pain at 65 degrees.  Repetitive movements of the cervical spine did not produce any additional pain, limitation of motion, weakness, fatigue, or incoordination.  X-rays of the cervical spine showed anterior hardware with vertebral body screws across C5-C6, with an osseous insert, without significant change since February 2004.  Minor degenerative changes were seen above and below the level of effusion.  Benign posterior nuchal ligament calcification was also seen.  

VA outpatient treatment records dated in August 2007 indicate that the Veteran had full range of motion in the cervical spine.  No neurological deficits of the upper extremities were noted.  A private x-ray report of April 2010 indicates anterior fusion at C5-C6, with degenerative changes most significantly above and below the fusion level.  Incidental note was made of nuchal calcification at C5-C6, and there was suspected mild neural foraminal narrowing.  

In reaching the conclusion that a rating in excess of 20 percent is not warranted based on limitation of motion or limitation of function of the cervical spine, the Board has considered all evidence functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R.  §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet.  App. 202.  Here, the Board notes the Veteran' s reported impairment of function, such as limited ability to turn his head back and upward, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  The August 2007 VA examination report reflects specific findings of limitation of flexion to 35 degrees without pain, and there was no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have been considered, but provide no basis for assignment of any higher rating than 20 percent based on limited motion of the cervical spine.

Overall flexion was found to be no less than 30 degrees (as limited by pain), and the August 2007 VA examination report reflects that there was no additional limitation of motion with repetitive movement.  Based upon these findings, and even with considerations of additional limitation of motion or function due to pain, the Board finds the assignment of a rating in excess of 20 percent for cervical fusion is not warranted, as the requirements of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine, have not been met or more nearly approximated at any time during the increased rating period.  38 C.F.R. § 4.71a, DC 5241.  For these reasons, the Board finds that the weight of the evidence is against a finding of an increased rating in excess of 20 percent for cervical spine disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for 

extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant' s service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant' s disability level and symptomatology, then the claimant' s disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran' s service-connected lumbosacral and cervical spine disabilities.  The applicable rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  Because the schedular rating criteria is adequate to rate the Veteran' s service-connected lumbosacral and cervical spine disabilities, there is no 

exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for lumbosacral strain in excess of 20 percent is denied. 

An increased disability rating for status post cervical spine fusion with plate and screws, C5-6 in excess of 20 percent is denied. 




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


